DETAILED ACTION
The RCE Amendment filed April 06, 2021 has been entered. Claims 1-25 are pending. Claims 1, 10, 21 and 25 are independent.

Terminal Disclaimer
The terminal disclaimer filed on April 06, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,997,220 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant claims proper operation of the memory based on the correct timing of internal command and clock signals.
Regarding independent claim 1, 10, 21 and 25, the major difference in the claims not found in the prior art, along with the other claimed features, is that an apparatus and a method thereof comprising a control circuitry having a delay circuit and a selector circuit, wherein a delay circuit receiving a command latency associated with a memory command and to calculate a number of clock cycles for a selection signal based on the comparison of the command latency a latency of the system clock signal relative to a delay line clock signal to a predetermined clock value, wherein a selector circuit coupled to first and second timing circuits and having a receive the selection signal indicative of a selection of the first timing circuit or the second timing circuit, and wherein a logic level of the selection signal indicates the number of clock cycles in an operation of the first timing circuit responsive to a first delayed clock signal or for of the second timing circuit responsive to a second delayed clock signal over the prior art.
Claims 2-9, 11-20 and 22-24 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-25 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825